Case 1:17-cv-01654-MSK-NRN Document 134 Filed 02/14/19 USDC Colorado Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

   Civil Action No. 17-cv-01654-MSK-NRN

   SAUNDERS-VELEZ,

   Plaintiff,

   v.

   COLORADO DEPARTMENT OF CORRECTIONS (CDOC),
   TRAVIS TRANI, in his official capacity as Director of Prisons,
   MIKE ROMERO, in his official and individual capacities as Colorado Territorial
   Correctional Facility Warden,
   RICK RAEMISCH, in his official capacity as Executive Director of Colorado
   Department of Corrections,
   RYAN LONG, in his official capacity as Denver Reception and Diagnostic Center
   Warden,
   KELLIE WASKO, in her official capacity as Deputy Executive Director of Colorado
   Department of Corrections,
   DENVER RECEPTION AND DIAGNOSTIC CENTER (DRDC), and
   THE COLORADO TERRITORIAL CORRECTIONAL FACILITY (CTCF),

   Defendants.

        JOINT STATUS REPORT AND REQUEST TO CONTINUE THE STAY

          The Parties, through their counsel, respectfully submit the following Joint

   Status Report and Request to Continue the Stay. In support thereof, the Parties

   state as follows:

                         CERTIFICATE OF CONSULTATION

          Pursuant to D.C.COLO.LCivR 7.1(A), the parties met and conferred

   regarding the subject matter of this Motion. The Parties jointly provide the
Case 1:17-cv-01654-MSK-NRN Document 134 Filed 02/14/19 USDC Colorado Page 2 of 5




   following status report and ask that the Court continue to stay this matter for a

   period of one month to allow further settlement discussions.

         1.     Plaintiff is a transgender offender currently incarcerated within the

   Colorado Department of Corrections (CDOC) and has brought claims against the

   Defendants for alleged violations of Plaintiff’s constitutional rights under the

   Fourth and Eighth Amendments and a conspiracy claim under 42 U.S.C. § 1985(2).

         2.     On January 25, 2019, the Parties jointly sought a brief stay, up to and

   including February 14, 2019, so that the Parties may engage in discussions to

   determine if settlement is possible in this matter. [Doc No. 131.]

         3.     The Parties also asked that they be given until February 14, 2019, to

   file a joint status report indicating whether they believe further negotiations will be

   fruitful or whether the Parties wish the Court to set a new discovery cut-off date

   and a new deadline to file dispositive motions so that the Parties can complete the

   remaining discovery and set the remaining depositions. Id.

         4.     On January 25, 2019, Magistrate Judge Neureiter granted the Parties’

   request. He ordered the Parties to provide a joint status report on or before

   February 14, 2019, concerning the status of settlement negotiations. [Doc. No. 133.]

         5.     The Parties have engaged in constructive discussions and are in the

   process of setting a mediation. The Parties request that this matter continue to be

   stayed for one month to continue these settlement discussions




                                              2
Case 1:17-cv-01654-MSK-NRN Document 134 Filed 02/14/19 USDC Colorado Page 3 of 5




         6.       The Parties further propose that they be given until March 14, 2019, to

   file another status report indicating whether they believe settlement negotiations

   are continuing to make additional headway or whether the Parties wish the Court

   to set a new discovery cut-off date and new deadline to file dispositions motions so

   the Parties can complete the remaining discovery and set the remaining

   depositions.

         7.       This request is not made for the purpose of delay and no party will be

   prejudiced by the additional stay. The Parties have been diligently and

   constructively engaged in settlement negotiations.

         8.       There has not been a final pretrial conference set, and thus, the stay

   will not impact the setting of the final pretrial conference. In addition, there is no

   trial date set in this matter, meaning the trial date will not be impacted by the

   requested delay.

         WHEREFORE, the Parties submit their joint status report and jointly

   request, upon good cause shown, that the Court continue to stay this matter until

   March 14, 2019, at which time the Parties will file another joint status report

   indicating whether they believe further negotiations are necessary or whether the

   Parties wish the Court to set a discovery cut-off date and a new deadline to file

   dispositive motions so that Parties can complete the remaining discovery and set

   the remaining depositions.




                                               3
Case 1:17-cv-01654-MSK-NRN Document 134 Filed 02/14/19 USDC Colorado Page 4 of 5




         Respectfully submitted this 14th day of February, 2019.


    KING & GREISEN, LLP                        PHILIP J. WEISER
                                               Attorney General



    s/ Paula Greisen                            s/ Jack D. Patten, III
    Paula Greisen                               CHRIS W. ALBER
    Meredith A. Munro                           Senior Assistant Attorney General
    1670 York Street                            JACK D. PATTEN, III
    Denver, CO 80206                            Senior Assistant Attorney General
    greisen@kinggreisen.com                     ANN LUVERA
    munro@kinggreisen.com                       Assistant Attorney General
                                                Colorado Department of Law
                                                Civil Litigation and Employment Law Section
                                                Ralph L. Carr Colorado Judicial Center
                                                1300 Broadway, 10th Floor
                                                Denver, Colorado 80203
                                                Telephone: (720) 508-6612 or 6592
                                                Facsimile: (720) 508-6032
                                                Email: chris.alber@coag.gov
                                                        jack.patten@coag.gov
                                                        ann.luvera@coag.gov




                                           4
Case 1:17-cv-01654-MSK-NRN Document 134 Filed 02/14/19 USDC Colorado Page 5 of 5




                                 CERTIFICATE OF SERVICE

         I certify that on this 14th day of February, 2019 I electronically filed the

   foregoing JOINT STATUS REPORT AND REQUEST TO CONTINUE STAY with

   the Clerk of Court using the CM/ECF system which will send notification of such

   filing to the following email addresses:

         Paula Greisen                                      Courtesy Copy To:
         Meredith A. Munro                                  Adrienne Jacobson, CDOC
         King & Greisen, LLP
         1670 York Street
         Denver, CO 80206
         greisen@kinggreisen.com
         munro@kinggreisen.com

         Lynly Egyes
         Transgender Law Center-Brooklyn
         594 Dean Street, Suite 47
         Brooklyn, NY 11238
         lynly@transgenderlawcenter.org

         Shawn Thomas Meerkamper
         Transgender Law Center
         P.O. Box 70976
         Oakland, CA 94621
         shawn@transgenerlawcenter.org

         Counsel for Plaintiff


                                                        s/ Laurie A. Merrick __________




                                              5
